Filed with the U.S. Securities and Exchange Commission on January 23, 2015 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 631 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 633 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [X] on March 30, 2015 pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 631 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed for the purpose of adding a shareholder servicing plan fee, adding the audited financial statements and certain related financial information for the fiscal year ended September 30, 2014, and making certain other miscellaneous changes, for the Trust’s series:PIA High Yield Fund. Subject to Completion—Dated January 23, 2015 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the U.S. Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. P R O S P E C T U S March 30, 2015 PIA High Yield Fund Institutional Class (formerly, Investor Class)(PHYSX) (the “Fund”) The Fund is a series of Advisors Series Trust The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 6 PORTFOLIO HOLDINGS INFORMATION 10 MANAGEMENT OF THE FUND 10 FUND’S SHARE PRICE 15 PURCHASING SHARES 16 REDEEMING SHARES 21 DISTRIBUTION OF FUND SHARES 26 DIVIDENDS AND DISTRIBUTIONS 27 TAX CONSEQUENCES 27 INDEX DESCRIPTION 28 FINANCIAL HIGHLIGHTS 29 PRIVACY NOTICE PN-1 Table of Contents - PIA High Yield Fund Class I Prospectus SUMMARY SECTION PIA High Yield Fund (the “Fund”) Investment Objectives The Fund’s primary objective is to seek a high level of current income.The Fund’s secondary objective is to seek capital growth when that is consistent with its primary objective. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Institutional Class SHAREHOLDER FEES(fees paid directly from your investment) None ANNUAL FUND OPERATING EXPENSES(expenses that you pay each year as a percentage of the value of your investment) Management Fees(1) 0.55% Distribution and Service (Rule 12b-1) Fees None Other Expenses 0.35% Total Annual Fund Operating Expenses 0.90% Less:Fee Waiver and Expense Reimbursement(2) -0.17% Net Annual Fund Operating Expenses 0.73% Management fees have been restated to reflect current fees. Effective at the close of business on December 31, 2014, Pacific Income Advisers, Inc. (the “Adviser”) has further agreed to temporarily pay for all operating expenses (excluding acquired fund fees and expenses (“AFFE”), interest, taxes and extraordinary expenses) incurred by the Fund through at least March 29, 2016 to the extent necessary to limit Net Annual Fund Operating Expenses for the Fund to 0.73% of the average daily net assets of the Institutional Class (the “temporary expense limitation”).The temporary expense limitation may be discontinued at any time after March 29, 2016.The Adviser may not recoup amounts subject to the temporary expense limitation in future periods.Prior to January 1, 2015, the contractual expense cap for Institutional Class shares of the Fund under the Fund’s written operating expenses limitation agreement was 0.98%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the temporary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 31% of the average value of its portfolio. Table of Contents - PIA High Yield Fund Class I Prospectus 1 Principal Investment Strategies of the Fund The Fund invests, under normal circumstances, at least 80% of its net assets (plus any borrowings for investment purposes) in a diversified portfolio of domestic and foreign high yield instruments, defined as bonds (“junk bonds”), convertible securities, forward commitments, loan participations and assignments, and preferred stocks.High yield instruments are securities rated below investment grade by Moody’s Investors Service, Inc. (“Moody’s”), or equivalently rated by Standard & Poor’s Rating Services (“S&P”) or Fitch, Inc. (“Fitch”), or, if unrated, determined by the Adviser to be of comparable quality. The remainder of the Fund’s assets may be invested in investment grade instruments including bonds, debt securities, convertible securities, and other similar instruments issued by various U.S. and non-U.S. public- or private-sector entities, and loan participations and assignments. The average portfolio duration of the Fund normally varies within two years (plus or minus) of the duration of the Barclays U.S. Corporate High-Yield Index (the “Barclays Index”) at any point in time.The Barclays Index had a duration of [] years as of January 31, 2015.Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates. The Fund may invest up to 5% of its net assets in securities denominated in foreign currencies.The Fund may invest up to 10% of its net assets in securities and instruments that are economically tied to emerging market countries. The Fund may invest up to 5% of its net assets in derivative instruments, such as options, futures contracts or swap agreements.From time to time, the Fund may experience significant inflows; if this occurs, the Fund may, on a temporary or interim basis, invest these new assets (potentially in an amount which may approach up to 30% of the Fund’s total net assets if new flows were extremely large relative to the Fund’s current assets) in a combination of derivative instruments and other investment companies, including exchange-traded funds (“ETFs”), until such time as the Adviser can identify and invest in appropriate high yield instruments in accordance with the Fund’s principal strategy.The Fund may invest in derivatives for both bona fide hedging purposes and for speculative purposes.The Fund may purchase or sell securities on a when-issued, delayed delivery or forward commitment basis.The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buy backs or dollar rolls). The Adviser may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments for temporary defensive purposes. In selecting investments for the Fund, the Adviser will consider the risks and opportunities presented by the industries within the high yield universe.The Adviser evaluates the bond issuers within the selected industries and identifies those investments which the Adviser believes have favorable risk reward characteristics and match the Adviser’s investing philosophy.The Adviser evaluates various criteria such as historical and future expected financial performance, management tenure and experience, capital structure, free cash flow generation, barriers to entry, security protections, yield and relative value, and ownership structure.Investments are targeted that have individual yield premiums which appear to be favorable and are viewed by the Adviser as having a comparable or lower probability of default and/or loss risk.The Adviser may sell an investment as part of its overall investment decision to reposition assets into a more attractive security or to implement a change in maturity and quality to the overall portfolio. Table of Contents - PIA High Yield Fund Class I Prospectus 2 Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Fund.The success of the Fund cannot be guaranteed.There are risks associated with investments in the types of securities in which the Fund invests.These risks include: · Risks Associated with High Yield Securities.High yield securities (or “junk bonds”) entail greater risk of loss of principal because of their greater exposure to credit risk. · Counterparty Risk.Fund transactions involving a counterparty are subject to the risk that the counterparty or a third party will not fulfill its obligation to the Fund.Counterparty risk may arise because of the counterparty’s financial condition (i.e., financial difficulties, bankruptcy, or insolvency), market activities and developments, or other reasons, whether foreseen or not.A counterparty’s inability to fulfill its obligation may result in significant financial loss to the Fund. · Credit Risk.The issuers of the bonds and other instruments held by the Fund may not be able to make interest or principal payments. · Market Risk.The prices of the securities in which the Fund invests may decline for a number of reasons including responses to economic and political developments. · Management Risk.The Fund is an actively managed portfolio.The Adviser’s management practices and investment strategies might not work to produce the desired results. · Interest Rate Risk.Interest rate risk is the risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. · Liquidity Risk.Low or lack of trading volume may make it difficult to sell securities or derivative instruments held by the Fund at quoted market prices. · Derivatives Risk.Derivatives involve the risk of improper valuation, the risk of ambiguous documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying security. · ETF and Mutual Fund Risk.When the Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities that the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. · Leverage Risk.Leverage risk is the risk that losses from a derivative instrument may be greater than the amount invested in the derivative instrument.Certain derivatives have the potential for unlimited losses, regardless of the size of the initial investment. · Preferred Stock Risk.Preferred stocks may bemore volatile than fixed income securities and are more correlated with the issuer’s underlying common stock than fixed income securities.Additionally, the dividend on a preferred stock may be changed or omitted by the issuer. · Foreign Securities and Emerging Markets Risk.The value of the Fund’s foreign investments may be adversely affected by changes in the foreign country’s exchange rates, political and social instability, changes in economic or taxation policies, decreased illiquidity and increased volatility.Foreign companies may be subject to less regulation than U.S. companies.Investment in emerging markets involves additional risks, including less social, political and economic stability, smaller securities markets and lower trading volume, restrictive national policies and less developed legal structures. Table of Contents - PIA High Yield Fund Class I Prospectus 3 · Currency Risk.The Fund is subject to the risk that foreign currencies will decline in value relative to the U.S. dollar, or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged. · Loan Participation and Assignment Risk.Loan participations and assignments involve special types of risk, including credit risk, interest rate risk, liquidity risk, and the risks of being a lender. Bank loans (i.e., loan participations and assignments), like other high yield corporate debt obligations, have a higher risk of default and may be less liquid and/or become illiquid. · Convertible Securities Risk.Convertible securities are subject to the risks of both debt securities and equity securities.The values of convertible securities tend to decline as interest rates rise and, due to the conversion feature, tend to vary with fluctuations in the market value of the underlying common or preferred stock. Performance The following performance information indicates some of the risks of investing in the Fund by showing changes in the Fund’s Institutional Class performance from year to year and by showing how the Fund’s average annual total returns for the 1-year and since inception periods compare with those of a broad measure of market performance.Effective at the close of business on December 31, 2014, the former Investor Class shares were re-designated as Institutional Class shares.The performance shown below reflects the performance of the former Investor Class and includes expenses that are not applicable to and are higher than those of the Institutional Class.The performance for the Institutional Class shares would differ only to the extent that the Institutional Class shares have different expenses than the former Investor Class shares.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.piamutualfunds.com or by calling the Fund toll-free at 1-800-251-1970. Calendar Year Total Return as of December 31 – Institutional Class During the period shown on the bar chart, the Fund’s Institutional Class highest total return for a quarter was 5.48% (quarter ended December 31, 2011) and the lowest total return for a quarter was -4.11% (quarter ended September 30,2011). Average Annual Total Returns (for the periods ended December 31, 2014) 1 Year Since Inception (12/31/2010) Institutional Class Shares(1) Return before Taxes 1.94% 7.00% Return after Taxes on Distributions -0.63% 4.45% Return after Taxes on Distributions and Sale of Fund Shares 1.19% 4.37% Barclays U.S. Corporate High-Yield Index (reflects no deduction for fees, expenses or taxes) 2.45% 7.56% The former Investor Class shares were re-designated as Institutional Class shares at the close of business on December 31, 2014.Performance shown prior to January 1, 2015 reflects the performance of the former Investor Class and includes expenses that are not applicable to and are higher than those of the Institutional Class. Table of Contents - PIA High Yield Fund Class I Prospectus 4 The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”).The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Adviser:Pacific Income Advisers, Inc. is the investment adviser of the Fund. Portfolio Managers:Mr. Robert E. Sydow, Senior Vice President, Mr.Kevin S. Buckle, CFA, Senior Vice President, and Mr. James Lisko, Senior Vice President, are each lead co-portfolio managers, and Mr. Lloyd McAdams, Chairman and Chief Investment Officer is a co-portfolio manager, and together they are primarily responsible for the day-to-day management of the Fund’s portfolio.Mr. Sydow, Mr. Buckle and Mr. Lisko each co-managed the Fund since its inception in December 2010, while Mr. McAdams has co-managed the Fund since November 2013. Purchase and Sale of Fund Shares You may purchase, exchange, or redeem Fund shares on any business day by written request via mail (PIA High Yield Fund, c/o U.S. Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-251-1970, or through a financial intermediary.You may also purchase and redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts for Institutional Class shares are shown below. Type of Account To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Plan Tax Information Fund distributions are taxable and will be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred arrangement.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - PIA High Yield Fund Class I Prospectus 5 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS The Fund invests, under normal circumstances, at least 80% of its net assets (plus any borrowings for investment purposes) in a diversified portfolio of domestic and foreign high yield instruments, defined as bonds (“junk bonds”), convertible securities, forward commitments, loan participations and assignments, and preferred stocks.High yield instruments are securities rated below investment grade by Moody’s, or equivalently rated by S&P or Fitch, or, if unrated, determined by the Adviser to be of comparable quality. This non-fundamental policy may only be changed upon 60days’ prior written notice to shareholders. Please remember that an investment objective is not a guarantee and there is no assurance that the Fund’s investment objectives can be achieved.An investment in the Fund might not earn income and investors could lose money. The remainder of the Fund’s assets may be invested in investment grade instruments including bonds, debt securities, convertible securities, and other similar instruments issued by various U.S. and non-U.S. public- or private-sector entities, and loan participations and assignments. The Fund may invest up to 5% of its net assets in securities denominated in foreign currencies.The Fund may invest up to 10% of its net assets in securities and instruments that are economically tied to emerging market countries. How We Invest Our Assets In building a high yield portfolio, the Adviser considers the risk and opportunities presented by the industries within the high yield universe.Since default rates are frequently clustered by industry, the Adviser believes this top down approach is an important component in the creation of a high yield portfolio.The Adviser evaluates the bond issuers within the selected industries and identifies those securities which the Adviser believes have favorable risk reward characteristics and match the Adviser’s investing philosophy.The Adviser evaluates various criteria such as historical and future expected financial performance, management tenure and experience, capital structure, free cash flow generation, barriers to entry, security protections, yield and relative value, and ownership structure. The Adviser favors investments where it perceives risk and reward characteristics to be attractive versus the high yield market.Investments are targeted that have individual yield premiums which appear to be favorable and are viewed by the Adviser as having a comparable or lower probability of default and/or loss risk.The Adviser believes these investments have the most opportunity for capital appreciation as the market over time begins to recognize this pricing inefficiency. Duration is a measure of a debt security’s price sensitivity.Duration takes into account the timing of a debt security’s cash flows over time including the possibility that a debt security might be prepaid by the issuer or redeemed by the holder prior to its stated maturity date.The longer a security’s duration, the more sensitive it will be to changes in interest rates.Similarly, a fund with a longer average portfolio duration will be more sensitive to changes in interest rates than a fund with a shorter average portfolio duration.By way of example, the price of a bond fund with an average duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point.In contrast, maturity measures only the time until final payment is due.The following are examples of the relationship between a bond’s maturity and its duration.A 5% coupon bond having a ten-year maturity will have a duration of approximately 7.8 years.Similarly, a 5% coupon bond having a three-year maturity will have a duration of approximately 2.8 years.The weighted average duration of the Fund will normally range within two years (plus or minus) of the duration of the Barclays Index which was [] years as of January 31, 2015.The actual duration for the Fund will depend on the Adviser’s outlook on the shape of the yield curve of fixed income securities. Table of Contents - PIA High Yield Fund Class I Prospectus 6 Derivative Instruments The Fund may invest up to 5% of its net assets in derivative instruments, such as debt futures contracts, option contracts, options on securities, options on debt futures, credit default swaps, interest rate swaps and other derivative instruments.A derivative is a financial contract whose value is based on (or “derived from”) a traditional security (such as a bond) or a market index.The Fund may sometimes use derivatives as a substitute for taking a position in bonds and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate risk. The reasons for which the Fund will invest in futures, options and other derivatives are: · To keep cash on hand to meet shareholder redemption or other needs while simulating full investment in bonds; · To reduce the Fund’s transaction costs or for hedging purposes; and · To add value when these instruments are favorably priced. Additionally, from time to time, the Fund may experience significant inflows; if this occurs, the Fund may, on a temporary or interim basis, invest these new assets (potentially in an amount which may approach up to 30% of the Fund’s total net assets if new flows were extremely large relative to the Fund’s current assets) in a combination of derivative instruments and other investment companies, including ETFs, until such time as the Adviser can identify and invest in appropriate high yield instruments in accordance with the Fund’s principal strategy. Certain derivative transactions may be considered to constitute borrowing transactions for purposes of the Investment Company Act of 1940, as amended (the “1940 Act”).The 1940 Act requires that the Fund’s assets exceed 300% of any borrowings by the Fund.A derivative transaction will not be considered to constitute the issuance of a “senior security” by the Fund, and therefore will not be subject to the 300% asset coverage requirement otherwise applicable to borrowings by the Fund, if the Fund covers the transaction or segregates sufficient liquid assets in accordance with the requirements of the 1940 Act. Temporary Defensive Investment Strategies For temporary defensive purposes in response to adverse market, economic, political or other conditions, the Adviser may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objectives.Furthermore, to the extent that a Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Related Risks There are a number of risks associated with the various securities in which the Fund will at times invest.These include: · Risks Associated with High Yield Securities.High yield securities (or “junk bonds”) entail greater risk of loss of principal because of their greater exposure to credit risk.High yield securities are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal in accordance with the terms of the obligation.The market for high yield securities is generally thinner and less active than the market for higher quality securities.This may limit the ability of the Fund to sell high yield securities at the prices at which they are being valued for purposes of calculating net asset value (“NAV”) per share. Table of Contents - PIA High Yield Fund Class I Prospectus 7 · Counterparty Risk.Fund transactions involving a counterparty are subject to the risk that the counterparty or a third party will not fulfill its obligation to the Fund.Counterparty risk may arise because of the counterparty’s financial condition (i.e., financial difficulties, bankruptcy, or insolvency), market activities and developments, or other reasons, whether foreseen or not.A counterparty’s inability to fulfill its obligation may result in significant financial loss to the Fund.The Fund may be unable to recover its investment from the counterparty or may obtain a limited recovery, and/or recovery may be delayed.The Fund may be exposed to counterparty risk through its investments in debt securities and derivatives, including various types of swaps, futures, and options. The Fund intends to enter into financial transactions with counterparties that the Adviser believes to be creditworthy at the time of the transaction.There is always the risk that the Adviser's analysis of a counterparty’s creditworthiness is incorrect or may change due to market conditions.To the extent that the Fund focuses its transactions with a limited number of counterparties, it will have greater exposure to the risks associated with one or more counterparties. · Credit Risk.The issuers of the bonds and other fixed income instruments held by the Fund may not be able to make interest or principal payments.Even if these issuers are able to make interest or principal payments, they may suffer adverse changes in financial condition that would lower the credit quality of the security, leading to greater volatility in the price of the security. · Market Risk.The prices of the securities in which the Fund invests may decline for a number of reasons including in response to economic developments and perceptions about the creditworthiness of individual issuers.Because the value of the Fund’s shares will fluctuate, you could lose money. · Management Risk. The Fund is an actively managed portfolio.The Adviser’s management practices and investment strategies might not work to produce the desired results. · Interest Rate Risk.Bond prices generally rise when interest rates decline and decline when interest rates rise.The longer the duration of a bond, the more a change in interest rates affects the bond’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates. · Liquidity Risk.Certain fixed income securities or derivative instruments held by the Fund may be difficult (or impossible) to sell at the time and at the price the Adviser would like.As a result, the Fund may have to hold these securities or instruments longer than it would like and may forego other investment opportunities.There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security or instrument at a particular time and price. · Derivatives Risk.The Fund’s use of derivative instruments involves risks greater than the risks associated with investing directly in the securities in which they primarily invest.Derivatives involve the risk of improper valuation, the risk of ambiguous documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying security.Derivatives are also subject to market risk, interest rate risk, credit risk, counterparty risk and liquidity risk.A Fund could lose more than the principal amount that it invests in derivative instruments.Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial.In addition, the Fund’s use of derivatives may increase the taxes payable by shareholders. Table of Contents - PIA High Yield Fund Class I Prospectus 8 · ETF and Mutual Fund Risk.ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.When the Fund invests in an ETF, it will bear additional expenses based on its pro rata share of the ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying securities it holds.Many ETFs seek to replicate a specific benchmark index.However, an ETF may not fully replicate the performance of its benchmark index for many reasons, including because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held.Lack of liquidity in an ETF could result in an ETF being more volatile than the underlying portfolio of securities it holds.The Fund also will incur brokerage costs when it purchases ETFs.In addition, because of ETF expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF. If the Fund invests in shares of another mutual fund, shareholders will indirectly bear fees and expenses charged by the underlying mutual funds in which the Fund invests in addition to the Fund’s direct fees and expenses.Furthermore, investments in other mutual funds could affect the timing, amount and character of distributions to shareholders and therefore may increase the amount of taxes payable by investors in the Fund. · Leverage Risk.Leverage risk is the risk that losses from the derivative instrument may be greater than the amount invested in the derivative instrument.Certain derivatives have the potential for unlimited losses, regardless of the size of the initial investment. · Preferred Stock Risk.The risk that the value of preferred stocks may decline due to general market conditions which are not specifically related to a particular company or to factors affecting a particular industry or industries.Preferred stocks may be more volatile than fixed income securities and are more correlated with the issuer’s underlying common stock than fixed income securities.While most preferred stocks pay a dividend, the Fund may purchase preferred stock where the issuer has omitted, or is in danger of omitting, payment of its dividend. · Foreign Securities and Emerging Markets Risk.Foreign companies or entities are frequently not subject to accounting and financial reporting standards applicable to U.S. companies, and there may be less information available about foreign issuers.Securities of foreign issuers are generally less liquid and more volatile than those of comparable domestic issuers.Investment in emerging markets involves risks in addition to those generally associated with investments in securities of foreign issuers, including less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict the Fund’s investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. Table of Contents - PIA High Yield Fund Class I Prospectus 9 · Currency Risk. The risk that foreign currencies will decline in value relative to the U.S. dollar and affect the Fund’s investments in foreign (non-U.S.) currencies or in securities that trade in, and receive revenues in, or in derivatives that provide exposure to, foreign (non-U.S.) currencies. · Loan Participation and Assignment Risk.Loan participations and assignments involve special types of risk, including credit risk, interest rate risk, liquidity risk, and the risks of being a lender. Bank loans (i.e., loan participations and assignments), like other high yield corporate debt obligations, have a higher risk of default and may be less liquid and/or become illiquid.The Fund, as a participant in a loan, has no direct claim on the loan and would be a creditor of the lender, and not the borrower, in the event of a borrower’s insolvency or default. · Convertible Securities Risk.Convertible securities are debt securities that may be converted at either a stated price or stated rate into shares of common or preferred stock, and so are subject to the risks of investments in both debt securities and equity securities.Due to the conversion feature, convertible debt securities generally yield less than non-convertible securities of similar credit quality and maturity.The values of convertible securities tend to decline as interest rates rise.In addition, because of the conversion feature, the market values of convertible securities tend to vary with fluctuations in the market values of the underlying preferred and common stocks.The Fund’s investment in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into stock at a specified date and conversion ratio, or that are convertible at the option of the issuer.When conversion is not at the option of the holder, the Fund may be required to convert the security into the underlying stock even at times when the value of the underlying common stock has declined substantially or it would otherwise be disadvantageous to do so. PORTFOLIO HOLDINGS INFORMATION A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”).Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annual reports are available by contacting the Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-800-251-1970 and at the SEC’s website at www.sec.gov.A complete list of the Fund’s portfolio holdings as of each fiscal quarter-end and each month-end is also available on the Fund’s website at www.piamutualfunds.com within five to ten business days after the end of the period. MANAGEMENT OF THE FUND Investment Adviser Pacific Income Advisers, Inc., 1299 Ocean Avenue, Suite 210, Santa Monica, California 90401, is the investment adviser to the Fund.The Adviser has been in business since 1986.As the investment adviser to the Fund, the Adviser manages the investment portfolio for the Fund.It makes the decisions as to which securities to buy and which securities to sell.For the fiscal year ended November 30, 2014, the Adviser received net management fees as a percentage of average daily net assets of 0.63% from the Fund, after any waivers. Table of Contents - PIA High Yield Fund Class I Prospectus 10 A discussion regarding the basis for the Board’s approval of the Fund’s investment advisory agreement is included in the Fund’s semi-annual report for the period ended May 31, 2014. The Fund, as a series of the Trust, does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment adviser with any other series, except for the PIA High Yield (MACS) Fund, PIA Short-Term Securities Fund, PIA Short Duration Bond Fund, PIA BBB Bond Fund, and PIA MBS Bond Fund (collectively, the “PIA Funds”). Portfolio Managers The following individuals are primarily responsible for the day-to-day management of the Fund’s portfolio.Each portfolio manager has individual discretion to buy and sell securities within their defined sectors of responsibility. Robert E. Sydow Mr. Sydow joined the Adviser in May 2010 and currently serves as Senior Vice President.Prior to joining the Adviser, Mr. Sydow managed high yield debt for Grandview Capital Management, LLC since 1999.Mr. Sydow received his joint undergraduate degrees (Summa Cum Laude) in Economics and History in 1977 from UCLA and joint graduate degrees with high honors in Finance (M.B.A.) and Law (Juris Doctor) in 1981 from UCLA. Kevin S. Buckle, CFA Mr. Buckle joined the Adviser in May 2010 and currently serves as Senior Vice President. Prior to joining the Adviser, Mr.Buckle managed high yield debt for Grandview Capital Management, LLC since 2002.Mr. Buckle earned a B.S. in Finance and Accounting in 1986 and an M.B.A. with honors in 1990 from the University of Southern California.Mr. Buckle is a Chartered Financial Analyst. James Lisko Mr. Lisko joined the Adviser in May 2010 and currently serves as Senior Vice President. Prior to joining the Adviser, Mr. Lisko managed high yield debt for Grandview Capital Management, LLC since 1999.Mr. Lisko received his joint undergraduate degrees in Finance and Accounting from Ohio State and his M.B.A. from the University of Miami. Lloyd McAdams, CFA, CEBS Mr. McAdams has been the Chairman of the Board and Chief Investment Officer of PIA since its formation.From 1996 to December 2004, Mr. McAdams also served as the Chairman and CEO of the PIA Mutual Funds.Mr. McAdams is also the Chairman and CEO of Anworth Mortgage Asset Corp., a publicly-traded company which manages a portfolio of mortgage securities for its shareholders.Mr. McAdams is also Chairman of Syndicated Capital, Inc., the former distributor of the PIA Mutual Funds.He is a Chartered Financial Analyst and a Certified Employee Benefit Specialist, and he has a B.S. in Statistics from Stanford University and an M.B.A. from the University of Tennessee. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of shares in the Fund. Similarly Managed Account Performance The Fund is managed in a manner that is substantially similar to certain other accounts in a composite (the “High Yield Composite”) managed by the Adviser.The High Yield Composite has investment objectives, policies, strategies and risks substantially similar to those of the Fund.The individuals responsible for the management of the High Yield Composite are the same individuals responsible for the management of the Fund.You should not consider the past performance of the High Yield Composite as indicative of the future performance of the Fund. Table of Contents - PIA High Yield Fund Class I Prospectus 11 The following tables set forth performance data relating to the historical performance of the High Yield Composite which represents all of the private accounts managed by the Adviser for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those of the Fund.The data is provided to illustrate the past performance of the Adviser in managing substantially similar accounts as measured against appropriate indices and does not represent the performance of the Fund.The private accounts that are included in the High Yield Composite are not subject to the same types of expenses to which the Fund is subject nor to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the 1940 Act, or Subchapter M of the Internal Revenue Code of 1986, (the “Code”) as amended.Consequently, the performance results for the Adviser’s High Yield Composite could have been adversely affected if the private accounts included in the High Yield Composite had been regulated as investment companies under the federal securities laws. High Yield Composite Returns – as of December 31, 2014 Annualized Returns 1 Year 3 Years 5 Years 10 Years Since Inception (3/1/99) PIA High Yield Composite (Net) []% []% []% []% []% PIA High Yield Composite (Gross) []% []% []% []% []% Barclays U.S. Corporate High-Yield Index(1) []% []% []% []% []% The Barclays U.S. Corporate High-Yield Index covers the universe of fixed rate, non-investment grade debt.Eurobonds and debt issues from countries designated as emerging markets (e.g., Argentina, Brazil, Venezuela, etc.) are excluded, but Canadian and global bonds (SEC registered) of issuers in non-EMG countries are included.Non-EMG countries refers to non-emerging market countries.Original issue zeroes, step-up coupon structures, 144-As and pay-in-kind bonds (PIKs, as of October 1, 2009) are also included.The index includes both corporate and non-corporate sectors.The corporate sectors are Industrial, Utility, and Finance, which include both U.S. and non-U.S. corporations.The Yankee sector has been discontinued as of July 1, 2000.The bonds in the former Yankee sector have not been removed from the index, but have been reclassified into other sectors.You cannot invest directly in an index. The High Yield Composite was created in March 1999 and is managed by the Adviser.Returns are presented gross and net of fees and include the reinvestment of all income.Gross and net of fee returns are net of all transaction costs.Net of fee performance was calculated using the actual management fee, applied to the gross results on a monthly basis.Prior to March 31, 2011, the highest management fee was 0.50%.Net of fee performance for presentations presented prior to fourth quarter 2013were calculated using the highest fee of 0.65% for the periods from second quarter 2011 through third quarter 2013. Actual investment advisory fees incurred by clients may vary.The fees and expenses associated with an investment in the High Yield Composite are generally lower than the fees and expenses (taking into account the Expense Cap) associated with an investment in the Fund, so that if the High Yield Composite’s expenses were adjusted for the Fund’s expenses, its performance would have been lower. Annual Disclosure Presentation – High Yield Composite Composite Assets Year End Total firm assets (Millions)(2) USD (Million) Number of Accounts % of Non-Fee Paying Accounts % Carve Out $[] [] [] [] [] 7 1 0 40 1 0 0 27 2 0 0 Table of Contents - PIA High Yield Fund Class I Prospectus 12 Composite Assets Year End Total firm assets (Millions)(2) USD (Million) Number of Accounts % of Non-Fee Paying Accounts % Carve Out 11 1 0 ־ 10 1 ־ 8 1 ־ 11 1 ־ 14 1 ־ 2 1 1 ־ 3 1 1 ־ 2 1 1 ־ 2 1 1 ־ 2 1 1 ־ 2 1 1 ־ 2 1 1 (1)1999 is a partial period from March 1 through December 31. (2)The PIA High Yield Composite was managed at another firm other than Pacific Income Advisers (“PIA”) prior to 2010, but had the same lead portfolio managers. Annual Performance Results Year End Composite Gross Composite Net Barclays U.S. Corporate High-Yield Index Composite 3 Year Ex-Post STD Index 3 Year Ex-Post STD [] [] [] [] [] -17.70 -18.12 -26.16 -1.41 -8.42 -8.88 -5.86 N.A.(2) N.A.(2) N.A.(2) N.A.(2) (1) 1999 is a partial period from March 1 through December 31. (2) The 3 year Ex-post standard deviation is not presented since there are not 36 monthly returns available prior to this period. The High Yield Composite consists of portfolios whose major concentration is in high yield bonds, both public and private.Equity-linked securities purchased in conjunction with a debt security and equity securities obtained in exchange offers or insolvency proceedings, as well as leveraged corporate loans may also be included.The portfolios are constrained to be substantially fully invested with minor cash holding.On January 1, 2009, a substantially large equity position (which included several securities) became non-discretionary and was transferred from the portfolio when the client restricted the portfolio manager from selling the positions due to tax consequences.Performance presented from March 1, 1999 through April 30, 2010, was generated while the Portfolio Managers were affiliated with a prior firm.The current Portfolio Management Team consists of the original members, less one, and they are the only individuals responsible for selecting the securities to buy and sell.Prior to November 1, 2010, the composite was named the U.S. High Yield Composite.The primary index was formerly the Credit Suisse High Yield Index.The index was changed to the Barclays U.S. Corporate High-Yield Index on May 1, 2010, since we believe it is more commonly recognized as the industry standard index for the high yield asset class.There is no minimum account size. Table of Contents - PIA High Yield Fund Class I Prospectus 13 Pacific Income Advisers, Inc. is an autonomous investment management firm registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The firm maintains a complete list and description of composites, which is available upon request. The U.S. Dollar is the currency used to express performance.Returns are presented gross and net of management fees and include the reinvestment of all income.Net of fee performance was calculated using the actual management fee, applied to the gross results on a monthly basis.Prior to March 31, 2011, the highest management fee was 0.50%.Net of fee performance for presentations presented prior to fourth quarter 2013 were calculated using the highest fee of 0.65% for the periods second quarter 2011 through third quarter 2013.Actual investment advisory fees incurred by clients may vary.Since inception of the Composite, the dispersion number has not been applicable due to the insufficient number of portfolios (i.e., less than 6) for each calendar year.Prior to November 1, 2010, carve-outs reflect the capping of cash to 8% of NAV on an account which represents the personal holdings of one of the portfolio managers in order to align such cash amount to the level typical of an institutional account. Policies for valuing portfolios, calculating performance, and preparing compliant presentations are available upon request. The management fee schedule is as follows: 0.50% on the first $50 million, 0.45% on the next $50 million, and 0.40% on the balance. Actual investment advisory fees incurred by clients may vary. Pacific Income Advisers claims compliance with the Global Investment Performance Standards (GIPS®) and has prepared and presented this report in compliance with the GIPS standards.The GIPS® method of calculating performance differs from the SEC’s standardized method of calculating performance, and may produce different results.Pacific Income Advisers has been independently verified for the periods January 1, 1994 through December 31, 2014, by []. Verification assesses whether (1) the firm has complied with all the composite construction requirements of the GIPS standards on a firm-wide basis and (2) the firm’s policies and procedures are designed to calculate and present performance in compliance with the GIPS standards.The High Yield composite has been examined for the periods May 1, 2010 through December 31, 2014. The verification and performance examination reports are available upon request.Prior to May 1, 2010, the track record was reviewed for conformance with the portability requirements of GIPS standards.The predecessor firm was also verified and the composite underwent a performance examination from inception in March 1999 to December 31, 2009 by []. Results are based on fully discretionary accounts under management, including those accounts no longer with the firm.Beginning May 1, 2010, composite policy requires the temporary removal of any portfolio incurring a client initiated significant cash inflow or outflow of 20% of portfolio assets or greater.Additional information regarding the treatment of significant cash flows is available upon request.Past performance is not indicative of future results. Table of Contents - PIA High Yield Fund Class I Prospectus 14 Fund Expenses The Fund is responsible for its own operating expenses.Effective at the close of business on December 31, 2014, however, the Adviser has further agreed to temporarily waive all or a portion of its management fees and pay Fund expenses (excluding AFFE, interest, taxes and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 0.73% of average daily net assets for the Fund’s Institutional Class shares through at least March 29, 2016.The Adviser’s temporary expense limitation for the Fund may be discontinued at any time after March 29, 2016.Any waiver in management fees or payment of Fund expenses made by the Adviser under the temporary expense limitation may not be recouped by the Adviser in subsequent fiscal years. Prior to January 1, 2015, the Adviser contractually agreed to waive all or a portion of its management fees and pay Fund expenses (excluding AFFE, interest, taxes and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 0.98% of average daily net assets for the Fund’s Institutional Class, through at least March 29, 2015.The term of the Fund’s written operating expenses limitation agreement is indefinite and it can only be terminated upon a vote of the Board.Any contractual waiver in management fees or payment of expenses made by the Adviser may be recouped by the Adviser in subsequent fiscal years if the Adviser so requests.This recoupment may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to recoup fee waivers and expense payments made in the prior three fiscal years from the date the fees were waived and/or Fund expenses were paid, subject to these limitations.Any such recoupment is contingent upon the subsequent review and ratification of the recouped amounts by the Board.The Fund must pay current ordinary operating expenses before the Adviser is entitled to any recoupment of fees and expenses. FUND’S SHARE PRICE Shares of the Fund are sold based on the NAV per share, plus any applicable sales charge.The Fund normally calculates its NAV per share as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally, 4:00 p.m., Eastern Time) on each day the NYSE is open for trading.Shares of the Fund will not be priced and are not available for purchase when the NYSE and/or Federal Reserve are closed, including the following days:New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day and Christmas Day. The Fund will process purchase orders that it receives in good order and accept and redeem orders that it receives in good order prior to the close of regular trading on a day in which the NYSE is open at the NAV per share determined later that day.The Fund will process purchase orders that it receives and accept and redeem orders that it receives after the close of regular trading at the NAV per share determined at the close of regular trading on the next day the NYSE is open. Good order means that your purchase request includes (1)the name of the Fund, (2)the dollar amount of shares to be purchased, (3)your account application, and (4)a check payable to the Fund. Purchase and redemption requests are priced based on the next NAV per share calculated after receipt of such requests.The NAV is the value of the Fund’s securities, cash and other assets, minus all expenses and liabilities (assets – liabilities NAV).NAV per share is determined by dividing NAV by the number of shares outstanding (NAV/ # of shares NAV per share).The NAV takes into account the expenses and fees of the Fund, including management and administration fees, which are accrued daily. Table of Contents - PIA High Yield Fund Class I Prospectus 15 In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. When market quotations are not readily available, a security or other asset is valued at its fair value as determined under procedures approved by the Board.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board will regularly evaluate whether the Fund’s fair valuation pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through their application by the Trust’s valuation committee. Trading in Foreign Securities In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV per share is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV per share.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV per share in advance of the time the NAV per share is calculated.The Adviser anticipates that the Fund’s portfolio holdings will be fair valued when market quotations for those holdings are considered unreliable. PURCHASING SHARES Description of Classes The Trust has adopted a multiple class plan that allows the Fund to offer one or more classes of shares.The Fund has registered two classes of shares – Institutional Class and Class A.Class A shares are offered in a separate prospectus.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses as outlined below and may have different share prices: · Institutional Class shares do not impose a front-end sales charge, contingent deferred sales charge (“CDSC”), Rule 12b-1 distribution and servicing fee or a shareholder servicing plan fee.If you purchase Institutional Class shares, you will pay the NAV per share next determined after the order is received. · Class A shares are charged a front-end sales load.Class A shares are also charged a 0.25% Rule 12b-1 distribution and servicing fee as well as a 0.15% shareholder servicing plan fee.Class A shares do not have a CDSC except that a charge of 0.75% applies to certain redemptions made within twelve months following purchases of $1,000,000 or more without an initial sales charge. Table of Contents - PIA High Yield Fund Class I Prospectus 16 How to Purchase Shares from the Fund Read this Prospectus carefully.Determine how much you want to invest, keeping in mind the following minimums: New accounts IRAs and qualified retirement plans Automatic Investment Plan All other accounts Existing accounts Dividend reinvestment No Minimum All accounts The Fund’s minimum investment requirements may be waived from time to time by the Adviser, and for the following types of shareholders: · current and retired employees, directors/trustees and officers of the Trust, the Adviser and its affiliates and certain family members of each of them (i.e., spouse, domestic partner, child, parent, sibling, grandchild and grandparent, in each case including in-law, step and adoptive relationships); · any trust, pension, profit sharing or other benefit plan for current and retired employees, directors/trustees and officers of the Adviser and its affiliates; · current employees of the Transfer Agent, broker-dealers who act as selling agents for the Fund, intermediaries that have marketing agreements in place with the Adviser and the immediate family members of any of them; · existing clients of the Adviser, their employees and immediate family members of such employees; · registered investment advisers who buy through a broker-dealer or service agent who has entered into an agreement with the Fund’s distributor; and · qualified broker-dealers who have entered into an agreement with the Fund’s distributor. Complete the account application carefully following the instructions.For additional investments, please use the stub from an account statement or prepare a brief letter stating the registration of your account, the name of the Fund and your account number.If you have any questions, please call 1-800-251-1970. Investing directly by mail or by overnight delivery.If you do not have a broker or your broker is not familiar with the Fund, you may invest directly by mail.You may obtain an account application by contacting the call center at 1-800-251-1970.Simply mail the account application with a check (made payable to the Fund) to the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), at the address below. All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Fund will not accept payment in cash or money orders.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.We are unable to accept post-dated checks or any conditional order or payment. Table of Contents - PIA High Yield Fund Class I Prospectus 17 If your check is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result. In addition to cash purchases, Fund shares may be purchased by tendering payment in-kind in the form of bonds or other securities.Any securities used to buy Fund shares must be readily marketable, their acquisition consistent with the Fund’s objective and otherwise acceptable to the Adviser and the Board. In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the account application, you should provide your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O.Box will not be accepted.Please contact the Transfer Agent at 1-800-251-1970, if you need additional assistance when completing your account application. If we do not have a reasonable belief of the identity of an investor, the account application will be rejected or the investor will not be allowed to perform a transaction on the account until such information is received.The Fund may also reserve the right to close the account within five business days if clarifying information/documentation is not received.Accounts may only be opened by persons with a valid social security number or tax identification number and permanent U.S. street address. Shares of the Fund have not been registered for sale outside of the United States.The Trust generally does not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. If you wish to invest by mail, simply complete the account application and mail it with a check (made payable to “PIA High Yield Fund”) to: Regular Mail Overnight Delivery PIA High Yield Fund PIA High Yield Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, Third Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 Note:The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at the post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Investing by wire.If you are making your first investment in the Fund, before you wire funds, the Transfer Agent must have a completed account application.You can mail or deliver overnight your account application to the Transfer Agent at the above address.Upon receipt of your completed account application, the Transfer Agent will establish an account for you.Once your account is established, you may instruct your bank to send the wire payment.Your bank must include both the name of the Fund you are purchasing and your name and account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: U.S. Bank N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA No. 075000022 Credit: U.S. Bancorp Fund Services, LLC Account No. 112-952-137 Further Credit:PIA High Yield Fund Shareholder Registration Shareholder Account Number Table of Contents - PIA High Yield Fund Class I Prospectus 18 If you are making a subsequent purchase, your bank should wire funds as indicated above.Before each wire purchase, please contact the Transfer Agent at 1-800-251-1970 to advise them of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your investment.It is essential that your bank include complete information about your account in all wire transactions.If you have questions about how to invest by wire, please call the Transfer Agent.Your bank may charge you a fee for sending a wire to the Fund. Wired funds must be received prior to 4:00 p.m., Eastern Time to be eligible for same day pricing.Neither the Fund nor U.S. Bank N.A. is responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. Telephone Purchase Investors may purchase additional shares of the Fund by calling 1-800-251-1970.If you have accepted Telephone Options on your account application, and your account has been open for at least 15 calendar days, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (“ACH”) network.You must have submitted a voided check to have banking information established on your account prior to making a purchase.Each telephone purchase must be in the amount of $50 or more.There is a maximum purchase amount of $50,000 per Fund per day through the ACH network. Your shares will be purchased at the NAV per share, plus any applicable sales charge, calculated on the day your order is placed, provided that your order is received prior to 4:00 p.m., Eastern Time.For security reasons, requests by telephone may be recorded.Once a telephone transaction has been placed, it cannot be cancelled or modified. Subsequent Investments You may purchase additional shares of the Fund through your investment broker or dealer.You can also send a check, with the stub from an account statement, to the Fund at the address noted above under “How to Purchase Shares from the Fund.”Please also write your account number on the check.If you do not have a stub from an account statement, you can write your name, address and account number on a separate piece of paper and enclose it with your check.If you want to send additional money for investment by wire, it is important for you to call the Fund at 1-800-251-1970. Purchasing Shares from Broker-Dealers, Financial Institutions and Others Some broker-dealers may sell shares of the Fund.These broker-dealers may charge investors a fee either at the time of purchase or redemption.The fee, if charged, is retained by the broker-dealer and not remitted to the Fund or the Adviser. The Fund may enter into agreements with broker-dealers, financial institutions or other service providers (“Servicing Agents”) that may include the Fund as an investment alternative in the programs they offer or administer.Servicing agents may: 1. Become shareholders of record of the Fund.This means all requests to purchase additional shares and all redemption requests must be sent through the Servicing Agent.This also means that purchases made through Servicing Agents are not subject to the Fund’s minimum purchase requirement; Table of Contents - PIA High Yield Fund Class I Prospectus 19 2 Use procedures and impose restrictions that may be in addition to, or different from, those applicable to investors purchasing shares directly from the Fund; 3. Charge fees to their customers for the services they provide them.Also, the Fund and/or the Adviser may pay fees to Servicing Agents to compensate them for the services they provide their customers; and/or 4. Be authorized to accept purchase orders on behalf of the Fund (and designate other Servicing Agents to accept purchase orders on the Fund’s behalf).This means that the Fund will process the purchase order at the NAV per share which is determined following the Servicing Agent’s (or its designee’s) acceptance of the customer’s order. If you decide to purchase shares through Servicing Agents, please carefully review the program materials provided to you by the Servicing Agent.When you purchase shares through a Servicing Agent, it is the responsibility of the Servicing Agent to place your order with the Fund on a timely basis.If the Servicing Agent does not pay the purchase price to the Fund within the period specified in its agreement with the Fund, it may be held liable for any resulting fees or losses. Fund Mailings Statements and reports that the Fund sends to you include the following: · Confirmation statements (after every transaction that affects your account balance or your account registration); · Annual and semi-annual shareholder reports (every six months); and · Quarterly account statements. Householding In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses, annual and semi-annual reports, proxy statements and other similar documents you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Transfer Agent reasonably believes are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-800-251-1970 to request individual copies of these documents.Once the Transfer Agent receives notice to stop householding, the Transfer Agent will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. Automatic Investment Plan The Fund offers an automatic investment plan (“AIP”) allowing shareholders to make purchases on a regular and convenient basis · Automatic purchases of Fund shares can be made for as little as $1,000,000 per purchase. · You may elect to have your automatic purchase made on any day of the month.If these dates fall on a weekend or legal holiday, purchases will be made on the following business day. Table of Contents - PIA High Yield Fund Class I Prospectus 20 · The Fund does not currently charge a fee for an AIP, however, the Fund may charge a $25 fee if the automatic investment cannot be made for any reason. · If you redeem an account with an AIP to a zero balance, the AIP will be discontinued. · In order to participate in the AIP your bank must be a member of the ACH network. · Any change or termination of the AIP should be provided to the Transfer Agent at least five business days prior to the next automatic investment date. Other Information about Purchasing Shares of the Fund Please note that your account application will be returned if any information is missing. The Fund may reject any account application for any reason.Shares of the Fund are generally available in all states. The Fund will send investors a written confirmation for all purchases of shares. The Fund offers the following retirement plans: · Traditional IRA · SEP IRA · Roth IRA · SIMPLE IRA Investors can obtain further information about the IRAs by calling the Fund at 1-800-251-1970.The Fund recommends that investors consult with a financial and tax adviser regarding the IRAs before investing through them. REDEEMING SHARES How to Redeem (Sell) Shares You or your Servicing Agent have the right to redeem all or any portion of your shares of the Fund at its NAV per share on each day the NYSE is open for trading. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date. Redemptions through Servicing Agents If you own your shares through a Servicing Agent, you will have to contact your Servicing Agent to redeem your shares.The NAV per share for a redemption is that next calculated after receipt of the order from the Servicing Agent.The Servicing Agent is responsible for forwarding any documents required in connection with a redemption, including a signature guarantee, and the Fund may cancel the order if these documents are not received promptly.Your Servicing Agent may charge you a fee for handling your redemption transaction. Table of Contents - PIA High Yield Fund Class I Prospectus 21 Redemptions for Direct Accounts If you own your shares directly in your name through the Transfer Agent, you may redeem your shares by simply sending a written request to the Fund.You should give your account number and state whether you want all or part of your shares redeemed. The letter should be signed exactly as the shares are registered by all of the shareholders whose names appear on the account registration and sent to: Regular Mail Overnight Delivery PIA High Yield Fund PIA High Yield Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, Third Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 Signature Guarantees – Financial Transactions A signature guarantee of each owner, from either a Medallion program member or non-Medallion program member, is required to redeem shares in the following situations: · When ownership is being changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · If a change of address was received by the Transfer Agent within the last 15 calendar days; and/or · For all redemptions in excess of $50,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, will require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Fund and/or the Transfer Agent may require a signature guarantee or signature validation program stamp in other instances based on the facts and circumstances. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantor. Send the letter of instruction to: PIA High Yield Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 How to Redeem (Sell) Shares by Telephone Redemptions by telephone.If you have accepted Telephone Options on the account application and your Fund shares are held directly in your name, you may redeem shares up to $50,000 directly on any business day the NYSE is open by calling the Transfer Agent at 1-800-251-1970 before 4:00p.m., Eastern Time.Redemption proceeds will be mailed or wired, at your direction, on the next business day to the bank account you designated.Redemption proceeds may also be sent to your designated bank account via electronic funds transfer through the ACH network.To utilize the ACH network, you must have bank information on your account.There is no charge for this service.Proceeds are normally credited within three business days.The minimum amount that may be wired is $1,000.Wire charges will be deducted from redemption proceeds for complete redemptions.In the case of a partial redemption, the $15 fee will be deducted from the remaining account balance.Telephone redemptions cannot be made for retirement plan accounts. Table of Contents - PIA High Yield Fund Class I Prospectus 22 By using telephone redemption privileges, you authorize the Fund and its Transfer Agent to act upon the instruction of any person who makes the telephone call to redeem shares from your account and transfer the proceeds to the bank account designated in the account application.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.The Fund and the Transfer Agent will use procedures to confirm that redemption instructions received by telephone are genuine, including recording of telephone instructions and requiring a form of personal identification before acting on these instructions.If these normal identification procedures are followed, neither the Fund nor the Transfer Agent will be liable for any loss, liability, or cost that results from acting upon instructions of a person believed to be a shareholder with respect to the telephone redemption privilege.The Fund may change, modify, or terminate these privileges at any time upon at least 60days’ notice to shareholders. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close. You may request telephone redemption privileges after your account is opened; however, the authorization form may require a separate signature guarantee, signature validation or other acceptable form of signature authentication from a financial institution.Once a telephone transaction has been placed, it cannot be canceled or modified. Systematic Withdrawal Plan As another convenience, you may redeem your Fund shares through the Systematic Withdrawal Plan (“SWP”).If you elect this method of redemption, the Fund will send you a check in a minimum amount of $100.You may choose to receive a check on any day of the month you designate on the account application.If the day you designate falls on a weekend or legal holiday, the distribution will take place on the following business day.You may alternatively choose to receive a check each calendar quarter or annually.Your Fund account must have a value of at least $10,000 in order to participate in the SWP.The SWP may be terminated at any time by the Fund.You may also elect to change or terminate your participation in the SWP at any time by contacting the Transfer Agent at least five days prior to the effective date of the next withdrawal by calling 1-800-251-1970 or writing to: PIA High Yield Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 A withdrawal under the SWP involves a redemption of shares and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted. Table of Contents - PIA High Yield Fund Class I Prospectus 23 Payment of Redemption Proceeds If you own your shares through a Servicing Agent, the Servicing Agent will credit your account promptly in accordance with the Servicing Agent’s procedures.If you own your shares directly (in your own name), payments for telephone and written redemptions are normally made on the next business day, but no later than seven days after the receipt of a request that meets the requirements described above.However, the Fund may suspend the right of redemption under certain extraordinary circumstances in accordance with rules of the Securities and Exchange Commission.If shares were purchased by check and then redeemed shortly after the check is received, the Fund may delay sending the redemption proceeds until they have been notified that the check used to purchase the shares has been collected, a process which may take up to 15calendar days.This delay may be avoided by investing by wire. Other Redemption Considerations When redeeming shares of the Fund, shareholders should consider the following: 1. The redemption may result in a taxable gain; 2. Shareholders who redeem shares held in an IRA must indicate on their redemption request whether or not to withhold federal income taxes.If not, these redemptions will be subject to federal income tax withholding; 3. The Fund may delay the payment of redemption proceeds for up to seven calendar days in all cases; 4. If you purchased shares by check, the Fund may delay the payment of redemption proceeds until they are reasonably satisfied the check has cleared (which may take up to 15 calendar days from the date of purchase); and 5. If your account balance falls below $500 because you redeem shares, you will be given 60 days to make additional investments so that your account balance is $500 or more.If you do not, the Fund may close your account and mail the redemption proceeds to you. The Fund may pay redemption requests “in kind.”This means that the Fund will pay redemption requests entirely or partially with securities rather than with cash.Specifically, if the amount you are redeeming is in excess of the lesser of $250,000 or 1% of a Fund’s net assets, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the Fund’s net assets in securities instead of cash.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash.A redemption, whether in cash or in-kind, is a taxable event to you. Exchange Privilege As a shareholder, you have the privilege of exchanging shares of one PIA Fund for shares of another PIA Fund in the Trust, which are offered in separate prospectuses, without incurring any additional sales charges.However, you should note the following: · Exchange may only be made between like shares classes; · You may only exchange between accounts that are registered in the same name, address, and taxpayer identification number; Table of Contents - PIA High Yield Fund Class I Prospectus 24 · Before exchanging into another PIA Fund, read a description of the fund in its separate prospectus.A copy of the prospectus for each PIA Fund may be obtained by calling 1-800-251-1970; · Exchanges are considered a sale and purchase of Fund shares for tax purposes and may be taxed as short-term or long-term capital gain or loss depending on the period shares are held; · The Fund reserves the right to refuse exchange purchases by any person or group if, in the Adviser’s judgment, the Fund would be unable to invest the money effectively in accordance with its investment objective and policies, or would otherwise potentially be adversely affected; · If you have accepted telephone options on your account application,you can make a telephone request to exchange your shares for an additional $5 fee; and · The minimum exchange amount between existing accounts invested in the PIA Funds is the minimum subsequent investment amount for your share class and your type of account. You may make exchanges of your shares between the PIA Funds by telephone, in writing or through your Broker or other financial intermediary. Inactive Accounts Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Tools to Combat Frequent Transactions The Board has adopted policies and procedures with respect to frequent purchases and redemptions of the Fund’s shares by Fund shareholders.The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund’s performance.The Fund takes steps to reduce the frequency and effect of these activities.These steps include monitoring trading practices and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Fund makes efforts to identify and restrict frequent trading, the Fund receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund seeks to exercise their judgment in implementing these tools to the best of their ability in a manner that is consistent with shareholder interests. Monitoring Trading Practices The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, they may, in their discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that they believe is consistent with the best interests of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In addition, the Fund’s ability to monitor trades that are placed by individual shareholders within group or omnibus accounts maintained by financial intermediaries is limited because they do not have simultaneous access to the underlying shareholder account information. In compliance with Rule 22c-2 of the 1940 Act, Quasar Distributors, LLC, the Fund’s distributor, on behalf of the Fund, has entered into written agreements with each of the Fund’s financial intermediaries, under which the intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce its market timing policies. Table of Contents - PIA High Yield Fund Class I Prospectus 25 Fair Value Pricing The Fund employs fair value pricing selectively to ensure greater accuracy in their daily NAV per share and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that in the judgment of the Adviser does not represent the security’s fair value), or when, in the judgment of the Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board and are reviewed by the Board.There can be no assurance that a Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that the Fund’s NAV per share is calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, the Fund may value non-U.S. securities at fair value, taking into account such events, when they calculate their NAV per share.Other types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to: (a)investments which are not frequently traded and/or the market price of which the Adviser believes may be stale; (b)illiquid securities, including “restricted” securities and private placements for which there is no public market; (c)securities of an issuer that has entered into a restructuring; (d)securities whose trading has been halted or suspended; and (e)fixed income securities that have gone into default and for which there is not a current market value quotation. DISTRIBUTION OF FUND SHARES Distributor Quasar Distributors, LLC (“Quasar” or “Distributor”), an affiliate of U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 4th floor, Milwaukee, Wisconsin 53202, is the distributor for the shares of the Fund.Quasar is a registered broker-dealer and a member of the Financial Industry Regulatory Authority.Shares of the Fund are offered on a continuous basis. Service Fees – Other Payments to Third Parties The Fund may pay service fees to intermediaries such as banks, broker-dealers, financial advisers or other financial institutions, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out if its own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.Such payments and compensation are in addition to service fees paid by the Fund.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to the Fund’s shareholders.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. Table of Contents - PIA High Yield Fund Class I Prospectus 26 DIVIDENDS AND DISTRIBUTIONS The Fund distributes substantially all of its net investment income monthly and substantially all of its capital gains annually.The Fund may make an additional payment of dividends or distributions if it deems it desirable at other times during any year. You have two distribution options: · Automatic Reinvestment Option – Both dividend and capital gains distributions will be reinvested in additional Fund shares. · All Cash Option – Both dividend and capital gains distributions will be paid in cash. You may make this election on the account application.You may change your election by writing to the Transfer Agent or by calling 1-800-251-1970.Your distributions will be taxed in the same manner whether you reinvest them in additional Fund shares or receive your dividends and capital gain distributions in cash. TAX CONSEQUENCES The Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Code.As a regulated investment company, the Fund will not be subject to federal income tax if it distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI. You will generally be taxed on the Fund’s distributions, regardless of whether you reinvest them or receive them in cash.Dividends are taxable to you as ordinary income or capital gains, depending on the source of such income to the Fund and the holding period of the Fund for its dividend-paying securities and of you for your Fund shares.Since the Fund does not expect to invest in dividend-paying corporate stocks, dividends from the Fund will not be eligible for the lower tax rates applicable to qualified dividend income.The rate you pay on capital gain distributions will depend on how long the Fund held the securities that generated the gains, not on how long you owned your Fund shares.An additional federal Medicare contribution tax of 3.8% applies to net investment income (which generally will include dividends and capital gains from the Fund) to non-corporate shareholders with adjusted gross incomes over $200,000 for single filers and $250,000 for married joint filers.Although distributions are generally taxable when received, certain distributions declared in October, November, or December to shareholders of record on a specified date in such a month but paid in the following January are taxable as if received the prior December. If you sell or exchange your Fund shares, it is a taxable event for you.You will recognize a gain or loss on such transactions equal to the difference, if any, between the amount of your net sales proceeds and your tax basis in Fund shares.You are responsible for any tax liabilities generated by your transaction and your investment in the Fund.The Code limits the deductibility of capital losses in certain circumstances. In managing the Fund, the Adviser does not consider the tax effects of its investment decisions to be of primary importance in implementing the Fund’s investment objective.Shareholders should be aware that the Fund may make taxable distributions of income and capital gains even when share values have declined. Table of Contents - PIA High Yield Fund Class I Prospectus 27 By law, the Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, or if the Internal Revenue Service instructs the Fund to do so. Additional information concerning taxation of the Fund and its shareholders is contained in the SAI.Investors should consult their own tax advisers regarding the consequences to them of an investment in the Fund. INDEX DESCRIPTION Please note that you cannot invest directly in an index. The Barclays U.S. Corporate High-Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds.Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below after dropping the highest and lowest available ratings.The index excludes emerging markets debt. Table of Contents - PIA High Yield Fund Class I Prospectus 28 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance for Institutional Class shares since its commencement of operations.Effective at the close of business on December 31, 2014, the former Investor Class shares of the Fund were re-designated as Institutional Class shares.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).The information has been audited by [], the Fund’s independent registered public accounting firm, whose report, along with the Fund’s financial statements, are included in the annual report, which is available upon request. PIA High Yield Fund – Institutional Class (formerly, Investor Class) Fiscal Year Ended November 30, December 31, 2010* through November 30, 2011 Per Share Operating Performance (For a fund share outstanding throughout each period) Net asset value, beginning of period $ Income From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and swap contracts ) ) Total from investment operations Less Distributions: Distributions from net investment income ) Distributions from net realized gains ) ) Total distributions ) Net asset value, end of period $ Total Return % % % %++ Ratios/Supplemental Data: Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets: Net of fee waivers and expense reimbursements % % % %+ Before fee waivers and expense reimbursements % % % %+ Ratio of net investment income to average net assets: Net of fee waivers and expense reimbursements % % % %+ Before fee waivers and expense reimbursements % % % %+ Portfolio turnover rate 31
